DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “paper feed unit” in claim 1, “conveyance rotator” in claim 1, “transmission unit” in claim 1, and “reception unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, it’s unclear what is meant by the phrase “in a case where a type and a size of the conveyed paper are same”.  How can a type and a size of the conveyed paper be the same?  Should it be a type and a size of a first conveyed paper be the same as a type and a size of a second paper?  Correction is required.
Claim 11, the phrase “when the detection execution section between the detection skip and the detection skip section” is confusing because the detection 
Claim 11 recites the limitation "the detection skip sections" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 12, the phrase “the control unit does not include a start time point and end time point of the detection section in the detection skip section” is confusing.  Applicant’s drawings and claim 1, from which claim 12 depends from, show support for a control unit that sets a detection execution section and a detection skip section, thus implying start time point and an end time point are at least set for detection section, thus contradicting the language of claim 1.  Clarification or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. US 2005/0127597 A1 (hereinafter “Sano”) in view of Sano et al. US 7,270,325 (hereinafter “Sano ‘325”).
Regarding claim 1 and method claim 13, Sano discloses a paper conveyance device (FIG. 1) comprising: 
a paper feed unit (4a and stacker area 1, located upstream of 4, see FIG. 1) that accommodates and supplies paper; 
a conveyance rotator (5) that conveys the paper; 
a conveyance guide (3) that guides the conveyed paper; 
a multi-feed detection unit (6) that includes an ultrasonic sensor (6a, 6b) and a charge circuit (broadest reasonable interpretation includes “receiving circuit 13”); and 
a control unit into which a detection voltage that is an output of the multi-feed detection unit is input, wherein 
the ultrasonic sensor includes a transmission unit and a reception unit, 
the transmission unit (6a) transmits an ultrasonic wave, 
the reception unit (6b) outputs an electric charge corresponding to a level of a received ultrasonic wave, 
the transmission unit and the reception unit are provided on a paper conveyance path such that the paper is conveyed between the transmission unit and the reception unit, 
the charge circuit outputs, as the detection voltage, a voltage obtained by storing the electric charge output by the reception unit, and 
the control unit 

causes the transmission unit to transmit an ultrasonic wave in the detection section, 
sets a detection execution section (L0, Fig. 5) and a detection skip section (“non-detection region L4”) in the detection section, 
determines whether multi-feed is occurring based on the detection voltage in the detection execution section, 
does not determine whether multi-feed has occurred based on the detection skip section, and 
sets the detection skip section based on a time point at which vibration (flapping of the trailing edge of the sheet is likely to occur, para. [0059]) is applied to the conveyed paper.
	Sano teaches the claimed invention except for “does not determine whether multi-feed has occurred based on the detection voltage in the detection skip section”.  Sano instead implicitly teaches no voltage in the detection skip section by using the phrasing “non-detection” in the non-detection region L4.
	Sano ‘325 teaches a similar device that chooses to ignore (skip) a double feed signal (voltage is applied continuously) while detecting a portion of a sheet if a trailing edge of the sheet moves beyond a predetermined point.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace Sano’s non-detecting (non-voltage) region of the sheet 
	Regarding claim 5, Sano teaches wherein the control unit includes, in the detection skip section, a part of a time period in which the conveyed paper is rubbed (the sheet appears to be making contact with the conveyance guide 3 during the non-detection region) against the conveyance guide.
	Regarding claim 8, wherein the control unit recognizes a size of the conveyed paper, and sets the detection execution section and the detection skip section depending on the size of the paper (refer to FIG. 1 as L0 and L4 are dependent on the size of the sheet).
Allowable Subject Matter
Claims 2-4, 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.